SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (“Agreement”) is entered into this
31st day of October, 2005 by USN CORPORATION, a Colorado corporation, and USN
TELEVISION GROUP, INC. ( collectively “Employer”), and Mr. Terry Washburn
hereinafter referred to as “Employee”, collectively referred to as the
“parties”.

 

WHEREAS, each of the parties hereto acknowledge and agree that Employee has,
prior to or concurrently herewith, resigned, from all of his director, employee
or other positions with Employer and from all of his such positions with Altron
Ltd., Gem Manufacturing, Inc. and The Diamond Channel, Inc., each a direct or
indirect subsidiary of Employer (and each entity included within the definition
of Employer);

 

WHEREAS the parties mutually desire to enter into this Agreement;

 

WHEREAS the terms of this Agreement are the product of mutual negotiation and
compromise between Employer and Employee;

 

WHEREAS Employee has been advised by Employer to consult with an attorney and a
tax professional prior to executing this Agreement and has carefully considered
other alternatives.

 

Therefore, Employee and Employer, for the good and sufficient consideration set
forth below, agree as follows:

 

1. CONSIDERATION: In consideration for Employee resigning from all of his
director, employee or other positions with Employer and from all of his such
positions with any direct or indirect subsidiary of Employer (and each entity
included within the definition of Employer) executing this Agreement and
releasing any rights and/or claims that Employee may have against Employer,
Employer agrees that:

 

  a. Employer shall pay to Employee, as severance payments, the total amount of
fifty eight thousand five hundred dollars ($58,500.00) less any applicable
withholding taxes. Employer shall pay such amount in nine (9) equal installments
of six thousand five hundred dollars ($6,500.00) less any applicable withholding
taxes, which shall be payable on the 5th and 20th day of each month commencing
November 5, 2005 through and including March 5, 2006. Employee acknowledges and
agrees that Employer has no obligation during the duration of such payment
period, or thereafter, to (i) provide Employee with, or cover or reimburse
Employee for the costs of, any health, dental, life, disability or other
employee benefit, and (ii) to reimburse Employee for any expenses incurred by
Employee prior to this Agreement in relation to the Employer. Employer agrees to
grant to Employee three hundred and fifty thousand (350,000) shares of validly
issued common stock of Employer to be held in trust, at the direction of
Employee, by G. David Gordon, Jr. until January 1, 2006, but no later than
January 14, 2008, wherein such time all or any part of said shares may be
released to Employee at Employee’s sole discretion.

 

-1-



--------------------------------------------------------------------------------

2. MUTUAL RELEASE: The parties hereto of their own free will knowingly and
voluntarily release and forever discharge and covenant not to sue one another,
and their respective affiliates, subsidiaries, divisions, successors, assigns,
executors, administrators, officers, directors, shareholders, employees,
consultants, agents, attorneys, insurers and representatives from any and all
actions or causes of action, suits, claims, charges, complaints, contracts
(whether oral or written, express or implied from any source), and promises,
whatsoever, in law or equity, which, against one another, their heirs,
executors, administrators, successors and assigns may have or hereafter can,
shall or may have, including all unknown, undisclosed and unanticipated losses,
wrongs, injuries, debts, claims, or damages to, for, upon, or by reason of any
matter, cause or thing whatsoever relating to Employee’s employment by Employer
and the cessation of said employment, and including, but not limited to, any
alleged violation of the National Labor Relations Act, Title VII of the Civil
Rights Act of 1964, sections 1981 through 1988 of Title 42 of the United States
Code and all amendments thereto, the Employee Retirement Income Security Act of
1974 (“ERISA”), The Americans with Disabilities Act of 1990, the Age
Discrimination in Employment Act of 1967 (“ADEA”), The Older Workers Benefits
Protection Act of 1990 (“OWBPA”) the Fair Labor Standards Act (“FLSA”), the
Occupational Safety and Health Act (“OSHA”), the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), the California Family Rights Act (“CFRA”),
The Federal Family and Medical Leave Act (“FMLA”), The California Fair
Employment and Housing Act (“FEHA”), the California Minimum Wage Law, the Equal
Pay Law for California, and any other alleged violation of any local, state or
federal law, regulation or ordinance, and/or public policy, contract or tort or
common-law having any bearing whatsoever on the terms and conditions and/or
cessation of employment with Employer including, but not limited to, any
allegations for costs, fees or any other expenses, including attorney’s fees
incurred in these matters, which they ever had, now has, or shall have from the
beginning of the employment relationship to the date of this Agreement. Any
claim for vacation pay, sick pay, unpaid cash compensation, unpaid stock or
stock option compensation is included in this release.

 

3. WAIVER OF § 1542: The parties acknowledge that they may hereafter discover
facts different from or in addition to what they know or believe to be true with
respect to the matters herein released, and agree that the Releases shall be and
remain in effect in all aspects as complete a general release as to the matters
released, notwithstanding any such difference or additional facts. The parties
acknowledge that they have been informed of Section 1542 of the Civil Code of
the State of California, and do hereby expressly waive and relinquish all rights
and benefits which they may have under Section, which reads as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

The provisions of Section 1542 of the California Civil Code of any similar
statutes, laws, or principles of any jurisdiction which may be applicable hereto
ARE HEREBY WAIVED by the parties, and they each acknowledge that this waiver is
an essential term of the Agreement, without which the consideration provided
herewith would not have been given by any or all of them.

 

-2-



--------------------------------------------------------------------------------

4. INDEMNIFICATION: Employer agrees to indemnify and hold Employee harmless, to
the fullest extent allowable under applicable law, from and against any actual
or threatened claims, damages, charges, judgments, action in law or equity,
settlement or compromise, liabilities and expenses actually and reasonably
incurred by or imposed, including reasonable attorneys’ fees, arising out of
Employee’s employment with Employer, including any alleged wrongdoing alleged to
be the result of or arising out of any act or omission of Employee; provided,
however, that, Employee shall not be entitled to indemnification with respect to
any matter where a final, non-appealable judgment has been entered finding that
Employee’s liability results from his willful misconduct in the discharge of his
duties under in the course of his employment with Employer.

 

5. MERGER: The parties warrant that no promise, inducement, or agreement not
expressed herein has been made in connection with this Agreement, and that this
Agreement constitutes the entire agreement between the parties and supersedes
all prior or contemporaneous written or oral communications, understandings and
agreements with respect to the subject matter hereof. It is expressly understood
and agreed this Agreement may not be altered, amended, modified or otherwise
changed in any respect whatsoever except by writing duly executed by authorized
representatives of each of the parties.

 

6. SUCCESSORS: This Agreement shall be binding upon and inure to the benefit of
each party to this instrument, and to all employees, agents, servants, insurers,
legatees, attorneys, predecessors, heirs, executors, affiliates, officers,
directors, shareholders, and joint venturers of each party to this Agreement.

 

7. ADVICE AND REVIEW OF AGREEMENT BY COUNSEL: Employee acknowledges and agrees
that he has been advised, by this Agreement, to have this Agreement reviewed by
an attorney or the representative of their choice and that they have had ample
opportunity to seek the advice of counsel regarding this Agreement. Employee
further warrants that he has read this Agreement and fully understands its
content and its binding legal effect. Employee agrees that he is signing this
Agreement voluntarily.

 

8. WAIVER OF RIGHT TO FILE: Subject to Employer’s timely payment and performance
under this Agreement, Employee waives his right to file any charge or complaint
nor will they accept any relief or recovery from any charge or complaint before
any federal, state or local administrative agency against Employer. Employee
confirms that no charge, complaint, or action exists in any forum or form as
against Employer.

 

9.

CONFIDENTIALITY; NON-DISPARAGEMENT: Employee acknowledges that during the course
of his relationship with Employer he has acquired certain non-public information
regarding Employer and its subsidiaries and affiliates, including without
limitation information regarding the financial condition, the prospects, the
business plan, the shareholders, the contracts and agreements, and the assets
and liabilities of Employer (the “Information”). Employee agrees to maintain the
confidentiality of all such Information, unless Employee is required by
applicable law to disclose any such Information. The parties agree that they
will not make negative or disparaging comments

 

-3-



--------------------------------------------------------------------------------

 

about one another and will make no attempts to cast any of the parties or their
employees, officers or agents in a negative light either directly or through a
third party. Employee represents and warrants that they have not conversed,
corresponded nor filed any report, complaint, charges or lawsuits against
Employer and all related holding, parent and subsidiary corporations (including
their affiliates, officers, directors, and employees) with the media, any
individual, employee of Employer, association or group, governmental agency to
cast any of the parties or their employees, officers or agents in a negative
light. The parties may not grant interviews, correspond outside of the normal
course of business, publish or cause to be published any article, book,
textbook, play, audio or tape recordings, television broadcasts, films, internet
or electronic publications, or any other form of communication concerning
Company or the business of Company or concerning any of it’s employees,
shareowners, founders, officers, consultants, directors, agents or affiliates.

 

10. RETURN OF RECORDS AND PROPERTY: Upon execution of this Agreement, Employee
shall promptly deliver to the Company any and all Company records and any and
all Company property in their possession or under their control, including
without limitation manuals, books, blank forms, documents, letters, memoranda,
notes, notebooks, reports, printouts, computer disks, computer tapes, source
codes, data, tables or calculations and all copies thereof, documents that in
whole or in part contain any trade secrets or confidential, proprietary or other
secret information of the Company and all copies thereof, and keys, access
cards, access codes, passwords, credit cards, personal computers, telephones and
other electronic equipment belonging to the Company.

 

11. GOVERNING LAW: This Agreement is made in the State of California and shall
be interpreted under the laws of said State. Employee covenants not to challenge
or contest in any court or adjudicatory body any provision of this Agreement.
Should any provision of this Agreement be declared illegal, unenforceable, and
not otherwise subject to reformation, including the general release language,
such provision shall immediately become null and void, leaving the remainder of
this in full force and effect.

 

12. ATTORNEY’S FEES AND COSTS: In the event of a breach by Employer in failing
to make timely payments to Employee as provided herein, Employee may bring a
suit for enforcement of same, and if successful, shall be awarded his reasonable
attorney’s fees, all costs of court, and litigation expenses, including travel
and lodging where reasonably necessary, incurred in prosecution of said suit.

 

13. NO ADMISSION OF LIABILITY: Employee agrees that neither this Agreement nor
the furnishings of the consideration for this Agreement shall be deemed or
construed at any time for any purpose as an admission by Employer of any
liability or unlawful conduct of any kind.

 

14. NO MODIFICATION: This Agreement may not be modified, altered or changed
except upon written consent of both parties wherein specific reference is made
to this Agreement.

 

-4-



--------------------------------------------------------------------------------

15. NO ASSIGNMENT OF RIGHTS: The parties hereto represent and warrant that they
have the power and authority to enter into this Agreement and that they have not
assigned or otherwise conveyed or attempted to convey any of the rights released
herein.

 

[remainder of page left intentionally blank; signature page to follow]

 

-5-



--------------------------------------------------------------------------------

THE PARTIES HAVE READ AND FULLY CONSIDERED THE AGREEMENT AND ARE MUTUALLY
DESIROUS OF ENTERING INTO SUCH AGREEMENT. THE TERMS OF THIS AGREEMENT ARE THE
PRODUCT OF MUTUAL NEGOTIATION AND COMPROMISE BETWEEN EMPLOYEE, AND EMPLOYER.
EMPLOYEE HAS BEEN AND IS ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY PRIOR TO
EXECUTION OF THIS AGREEMENT. HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO
FULFILL THE PROMISES SET FORTH HEREIN, AND TO RECEIVE THEREBY THE SUMS AND
BENEFITS SET FORTH IN PARAGRAPH “2” ABOVE, LASTLY EMPLOYEE FREELY AND KNOWINGLY,
AND AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT INTENDING TO WAIVE,
SETTLE AND RELEASE ALL CLAIMS THEY HAVE OR MIGHT HAVE AGAINST EMPLOYER.

 

THEREFORE, the parties to this Agreement now voluntarily and knowingly execute
this Agreement.

 

EMPLOYEE:

/s/ Terry Washburn

Terry Washburn

EMPLOYER:

USN CORPORATION

By:

 

/s/ Mark J. Miller

Name:

 

Mark J. Miller

Title:

 

C.E.O.

USN TELEVISION GROUP, INC.

By:

 

/s/ Mark J. Miller

Name:

 

Mark J. Miller

Title:

 

President

 

-6-